Title: From George Washington to Timothy Pickering, 5 October 1795
From: Washington, George
To: Pickering, Timothy


          
            Dear Sir,
            Mount Vernon 5th Octr 1795.
          
          This is merely intended to let you know that, your two letters, the one official, the other private, of the 30th ulto have both been received.
          If the Authors of such resolutions as are forwarded to me, relative to the Treaty with G. Britain mean well they will be benefited by such sentiments as you have communicated to Judge Walton: for nothing short of profound ignorance, or consummate wickedness, could have dictated many of the resolutions which have been received by me since my last arrival at this place. I expect to commence my journey for Philadelphia this day week, but from the badness of the roads my movements will be slow. I am—Affectionately Yours
          
            Go. Washington
          
        